            CASE 0:20-cv-02195-NEB-BRT Doc. 4 Filed 10/20/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – MINNESOTA AND                       Civil Action No. 0:20-cv-02195
 LEAGUE OF WOMEN VOTERS OF
 MINNESOTA,

                Plaintiff,                       MOTION FOR TEMPORARY
                                                 RESTRAINING ORDER AND
        v.                                       PRELIMINARY INJUNCTION

 ATLAS AEGIS LLC, ANTHONY
 CAUDLE, JOHN DOES #1-10,

                Defendants.


       Plaintiffs Council on American-Islamic Relations-Minnesota and League of

Women Voters of Minnesota (“Plaintiffs”) assert claims against Atlas Aegis LLC and

Anthony Caudle (“Defendants”) and additional John Doe defendants for intimidating or

attempting to intimidate voters in violation of Section 11(b) of the Voting Rights Act of

1965 based on the recruitment, advertising, and deployment of ex-soldiers to Minnesota

polling sites during the federal election. Plaintiffs now move the Court for a temporary

restraining order and preliminarily injunction against Defendants and seek an order from

the Court:

       1.      Temporarily enjoining Defendants, and anyone acting in concert with

Defendants, from: (a) deploying armed agents within 2,500 feet of Minnesota polling

places or to otherwise monitor Minnesota polling places during the 2020 election; (b)

threatening to deploy armed agents to Minnesota polling places; (c) otherwise intimidating,

threatening, or coercing voters in connection with voting activities in Minnesota; and (d)
            CASE 0:20-cv-02195-NEB-BRT Doc. 4 Filed 10/20/20 Page 2 of 3




disclosing within 24 hours of receipt of the temporary restraining order, the telephone

numbers, email and mailing addresses of John Does #1-10;

       2.      Ordering that Plaintiff is not required to give security as provided in Fed. R.

Civ. P. 65(c); and

       3.      Ordering such other and further relief as the Court deems just and equitable.

    This Motion is brought pursuant to Fed. R. Civ. P. 65 and is based on all of the files,

records, and proceedings herein, including without limitation the contemporaneously-filed

Declarations, Exhibits, Memorandum of Law, the arguments of counsel, and all other

supporting documents and pleadings which are or may be submitted, and all other filings

and proceedings in the above-captioned action.

 Date: October 20, 2020                         Respectfully submitted,

                                                s/Julia Dayton Klein
                                                LATHROP GPM LLP
                                                Julia Dayton Klein (MN Bar #0319181)
                                                Amy Erickson (MN Bar #0399214)
                                                500 IDS Center
                                                80 South 8th Street
                                                Minneapolis, MN 55402
                                                Julia.DaytonKlein@lathropgpm.com
                                                Amy.Erickson@lathropgpm.com
                                                (612) 632-3153
                                                (612) 632-3470

                                                EMERY CELLI BRINCKERHOFF
                                                ABADY WARD & MAAZEL LLP
                                                Jonathan S. Abady*
                                                Mathew D. Brinckerhoff*
                                                O. Andrew F. Wilson*
                                                Debra L. Greenberger*
                                                Vivake Prasad*
                                                600 Fifth Avenue, 10th Floor
                                                New York, NY 10020
            CASE 0:20-cv-02195-NEB-BRT Doc. 4 Filed 10/20/20 Page 3 of 3




                                          Tel: 212-763-5000
                                          jabady@ecbawm.com
                                          mbrinckerhoff@ecbawm.com
                                          awilson@ecbawm.com
                                          dgreenberger@ecbawm.com

                                          FREE SPEECH FOR PEOPLE
                                          Ronald Fein*
                                          John Bonifaz*
                                          Ben Clements*
                                          1320 Centre Street, Suite 405
                                          Newton, MA 02459
                                          Telephone: (617) 244-0234
                                          jbonifaz@freespeechforpeople.org
                                          rfein@freespeechforpeople.org
                                          bclements@freespeechforpeople.org


                                          ATTORNEYS FOR PLAINTIFFS

                                          *Motions for admission pro hac vice
                                          forthcoming




GP:4822-2536-0847 v1
